             Case 1:18-cv-10022-KHP Document 1 Filed 10/30/18 Page 1 of 26



 MICHAEL FAILLACE & ASSOCIATES, P.C.
 60 East 42nd Street, Suite 4510
 New York, New York 10165
 Telephone: (212) 317-1200
 Facsimile: (212) 317-1620
 Attorneys for Plaintiffs

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 RAFAEL LOPEZ GARCIA and RAMON
 BAUTISTA RUIZ, individually and on behalf
 of others similarly situated,
                                                                  COMPLAINT
                                    Plaintiffs,

                  -against-                                 COLLECTIVE ACTION UNDER
                                                                 29 U.S.C. § 216(b)
 PGGS GOURMET INC. (D/B/A COLUMBUS
 GOURMET FOOD), PGGS CAFE INC.
 (D/B/A COLUMBUS GOURMET FOOD),                                      ECF Case
 PHUMAN SINGH, MANJIT SINGH (A.K.A.
 JIMMY), and SAMMI DOE,

                                     Defendants.
 -------------------------------------------------------X

        Plaintiffs Rafael Lopez Garcia and Ramon Bautista Ruiz, individually and on behalf of

others similarly situated (collectively, “Plaintiffs”), by and through their attorneys, Michael

Faillace & Associates, P.C., upon their knowledge and belief, and as against PGGS Gourmet Inc.

(d/b/a Columbus Gourmet Food), PGGS Cafe Inc. (d/b/a Columbus Gourmet Food), (“Defendant

Corporations”), Phuman Singh, Manjit Singh (a.k.a. Jimmy), and Sammi Doe, (“Individual

Defendants”), (collectively, “Defendants”), allege as follows:

                                          NATURE OF ACTION

        1.     Plaintiffs are both current and former employees of Defendants PGGS Gourmet Inc.

(d/b/a Columbus Gourmet Food), PGGS Cafe Inc. (d/b/a Columbus Gourmet Food), Phuman

Singh, Manjit Singh (a.k.a. Jimmy), and Sammi Doe.
              Case 1:18-cv-10022-KHP Document 1 Filed 10/30/18 Page 2 of 26



         2.      Defendants own, operate, or control a deli, located at 261 Columbus Ave, New York,

NY 10023 under the name “Columbus Gourmet Food.”

         3.     Upon information and belief, individual Defendants Phuman Singh, Manjit Singh

(a.k.a. Jimmy), and Sammi Doe, serve or served as owners, managers, principals, or agents of

Defendant Corporations and, through these corporate entities, operate or operated the deli as a joint

or unified enterprise.

         4.     Plaintiffs have been employed as pizza makers, delivery workers, and salad preparers

at the deli located at 261 Columbus Ave, New York, NY 10023.

         5.     Plaintiff Ramon Bautista Ruiz ostensibly was employed as a delivery worker.

However, he was required to spend a considerable part of his work day performing non-tipped

duties, including but not limited to preparing pancakes, mopping, sweeping, bringing products

from the basement to the restaurant, cleaning the windows, cleaning the bathrooms, folding card

boxes and cleaning the basement (hereafter the “non-tipped duties”).

         6.     At all times relevant to this Complaint, Plaintiffs have worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage, overtime, and spread of hours

compensation for the hours that they have worked.

         7.     Rather, Defendants have failed to maintain accurate recordkeeping of the hours

worked, failed to pay Plaintiffs appropriately for any hours worked, either at the straight rate of

pay or for any additional overtime premium.

         8.     Further, Defendants have failed to pay Plaintiffs the required “spread of hours” pay

for any day in which they have had to work over 10 hours a day.

         9.     Furthermore, Defendants have repeatedly failed to pay Plaintiffs wages on a timely

basis.



                                                 -2-
          Case 1:18-cv-10022-KHP Document 1 Filed 10/30/18 Page 3 of 26



        10.   Defendants employed and accounted for Plaintiff Ramon Bautista Ruiz as a delivery

worker in their payroll, but in actuality his duties required a significant amount of time spent

performing the non-tipped duties alleged above.

        11.   Regardless, at all relevant times, Defendants paid Plaintiff Ramon Bautista Ruiz at a

rate that is lower than the required tip-credit rate.

        12.   However, under both the FLSA and NYLL, Defendants were not entitled to take a

tip credit because Plaintiff Ramon Bautista Ruiz’s non-tipped duties exceeded 20% of each

workday, or 2 hours per day, whichever is less in each day. 12 N.Y. C.R.R. §146.

        13.   Upon information and belief, Defendants employed the policy and practice of

disguising Plaintiff Ramon Bautista Ruiz’s actual duties in payroll records by designating him as

a delivery worker instead of a non-tipped employee. This allowed Defendants to avoid paying

Plaintiff Ramon Bautista Ruiz at the minimum wage rate and enabled them to pay him at a lower

tipped-credit rate (which they still failed to do).

        14.   Defendants’ conduct has extended beyond Plaintiffs to all other similarly situated

employees.

        15.   At all times relevant to this Complaint, Defendants have maintained a policy and

practice of requiring Plaintiffs and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state

law and regulations.

        16.   Plaintiffs now bring this action on behalf of themselves, and other similarly situated

individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of

1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq.

and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New



                                                  -3-
            Case 1:18-cv-10022-KHP Document 1 Filed 10/30/18 Page 4 of 26



York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein

the “Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’

fees and costs.

        17.   Plaintiffs seek certification of this action as a collective action on behalf of

themselves, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                 JURISDICTION AND VENUE

        18.   This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. §

1367(a).

        19.    Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a deli located in this district. Further, Plaintiffs have been employed by Defendants in this

district.

                                            PARTIES

                                             Plaintiffs

        20.   Plaintiff Rafael Lopez Garcia (“Plaintiff Lopez” or “Mr. Lopez”) is an adult

individual residing in New York County, New York.

        21.   Plaintiff Lopez was employed by Defendants at Columbus Gourmet Food from

approximately October 2016 until on or about October 23, 2018.

        22.   Plaintiff Ramon Bautista Ruiz (“Plaintiff Bautista” or “Mr. Bautista”) is an adult

individual residing in Queens County, New York.



                                                -4-
         Case 1:18-cv-10022-KHP Document 1 Filed 10/30/18 Page 5 of 26



       23.   Plaintiff Bautista has been employed by Defendants at Columbus Gourmet Food from

approximately March 2014 until the present date.

       24.   Plaintiffs consent to being party plaintiffs pursuant to 29 U.S.C. § 216(b), and bring

these claims based upon the allegations herein as a representative party of a prospective class of

similarly situated individuals under 29 U.S.C. § 216(b).

                                           Defendants

       25.   At all relevant times, Defendants own, operate, or control a deli, located at 261

Columbus Ave, New York, NY 10023 under the name “Columbus Gourmet Food.”

       26.   Upon information and belief, PGGS Gourmet Inc. (d/b/a Columbus Gourmet Food)

is a domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 261 Columbus Ave, New

York, NY 10023.

       27.   Upon information and belief, PGGS Cafe Inc. (d/b/a Columbus Gourmet Food) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 261 Columbus Ave, New

York, NY 10023.

       28.   Defendant Phuman Singh is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Phuman Singh is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporations. Defendant

Phuman Singh possesses operational control over Defendant Corporations, an ownership interest

in Defendant Corporations, and controls significant functions of Defendant Corporations. He

determines the wages and compensation of the employees of Defendants, including Plaintiffs,




                                               -5-
          Case 1:18-cv-10022-KHP Document 1 Filed 10/30/18 Page 6 of 26



establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

        29.   Defendant Manjit Singh (a.k.a. Jimmy) is an individual engaging (or who was

engaged) in business in this judicial district during the relevant time period. Defendant Manjit

Singh (a.k.a. Jimmy) is sued individually in his capacity as owner, officer and/or agent of

Defendant Corporations. Defendant Manjit Singh (a.k.a. Jimmy) possesses operational control

over Defendant Corporations, an ownership interest in Defendant Corporations, and controls

significant functions of Defendant Corporations. He determines the wages and compensation of

the employees of Defendants, including Plaintiffs, establishes the schedules of the employees,

maintains employee records, and has the authority to hire and fire employees.

        30.   Defendant Sammi Doe is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Sammi Doe is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporations. Defendant Sammi Doe

possesses operational control over Defendant Corporations, an ownership interest in Defendant

Corporations, and controls significant functions of Defendant Corporations. He determines the

wages and compensation of the employees of Defendants, including Plaintiffs, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

                                 FACTUAL ALLEGATIONS

                             Defendants Constitute Joint Employers

        31.   Defendants operate a deli located in the Upper West Side of Manhattan in New York

City.




                                               -6-
            Case 1:18-cv-10022-KHP Document 1 Filed 10/30/18 Page 7 of 26



          32.    Individual Defendants, Phuman Singh, Manjit Singh (a.k.a. Jimmy), and Sammi Doe,

possess operational control over Defendant Corporations, possess ownership interests in

Defendant Corporations, and control significant functions of Defendant Corporations.

          33.    Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

          34.    Each Defendant possessed substantial control over Plaintiffs’ (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiffs, and all similarly situated individuals, referred to

herein.

          35.    Defendants jointly employed Plaintiffs (and all similarly situated employees) and are

Plaintiffs’ (and all similarly situated employees’) employers within the meaning of 29 U.S.C. 201

et seq. and the NYLL.

          36.    In the alternative, Defendants constitute a single employer of Plaintiffs and/or

similarly situated individuals.

          37.    Upon information and belief, Individual Defendants Phuman Singh, Manjit Singh

(a.k.a. Jimmy), and Sammi Doe operate Defendant Corporations as either alter egos of themselves

and/or failed to operate Defendant Corporations as entities legally separate and apart from

themselves, by among other things:

                a) failing to adhere to the corporate formalities necessary to operate Defendant

                   Corporations as Corporations,

                b) defectively forming or maintaining the corporate entities of Defendant

                   Corporations, by, amongst other things, failing to hold annual meetings or

                   maintaining appropriate corporate records,



                                                   -7-
          Case 1:18-cv-10022-KHP Document 1 Filed 10/30/18 Page 8 of 26



              c) transferring assets and debts freely as between all Defendants,

              d) operating Defendant Corporations for their own benefit as the sole or majority

                 shareholders,

              e) operating Defendant Corporations for their own benefit and maintaining control

                 over these corporations as closed Corporations,

              f) intermingling assets and debts of their own with Defendant Corporations,

              g) diminishing and/or transferring assets of Defendant Corporations to avoid full

                 liability as necessary to protect their own interests, and

              h) Other actions evincing a failure to adhere to the corporate form.

        38.    At all relevant times, Defendants have been Plaintiffs’ employers within the meaning

of the FLSA and New York Labor Law. Defendants have had the power to hire and fire Plaintiffs,

have controlled the terms and conditions of employment, and have determined the rate and method

of any compensation in exchange for Plaintiffs’ services.

        39.    In each year from 2014 to 2018, Defendants have, both separately and jointly, had a

gross annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level

that are separately stated).

        40.    In addition, upon information and belief, Defendants and/or their enterprise have

been directly engaged in interstate commerce. As an example, numerous items that are used in the

deli on a daily basis are goods produced outside of the State of New York.

                                          Individual Plaintiffs

        41.    Plaintiffs are both current and former employees of Defendants who ostensibly have

been employed as pizza makers, delivery workers, and salad preparers.




                                                  -8-
            Case 1:18-cv-10022-KHP Document 1 Filed 10/30/18 Page 9 of 26



          42.   Plaintiffs seek to represent a class of similarly situated individuals under 29 U.S.C.

216(b).

                                     Plaintiff Rafael Lopez Garcia

          43.   Plaintiff Lopez was employed by Defendants from approximately October 2016 until

on or about October 23, 2018.

          44.   Defendants employed Plaintiff Lopez as a pizza maker.

          45.   Plaintiff Lopez regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

          46.   Plaintiff Lopez’s work duties required neither discretion nor independent judgment.

          47.   Throughout his employment with Defendants, Plaintiff Lopez regularly worked in

excess of 40 hours per week.

          48.   From approximately October 2016 until on or about October 23, 2018, Plaintiff

Lopez worked from approximately 10:00 a.m. until on or about 8:00 p.m., 6 days a week (typically

60 hours per week).

          49.   Throughout his employment, Defendants paid Plaintiff Lopez his wages by check.

          50.   From approximately October 2016 until on or about December 2017, Defendants paid

Plaintiff Lopez $11.00 per hour.

          51.   From approximately January 2018 until on or about October 23, 2018, Defendants

paid Plaintiff Lopez $12.00 per hour.

          52.   For approximately 3 days of work, Defendants did not pay Plaintiff Lopez any wages

for his work.




                                                  -9-
          Case 1:18-cv-10022-KHP Document 1 Filed 10/30/18 Page 10 of 26



        53.    Plaintiff Lopez was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

        54.    In addition, in order to get paid, Plaintiff Lopez was required to sign a notebook in

which Defendants misrepresented the hours that he worked per week.

        55.    On this notebook, Defendant Jimmy would also write down false amounts of tips that

Plaintiff Lopez never received.

        56.    Specifically, defendant Jimmy would write down that Plaintiff Lopez was making

$25 to $30 in tips, and up to $50 to $80 in daily tips in 2017, when in reality, Plaintiff Lopez only

got $2 to $3 in daily tips, if any tips at all.

        57.    Furthermore, these tips would be shared with other coworkers: two cashiers, a

sandwich maker, a griller and kitchen helpers. When Plaintiff Lopez asked Defendant Jimmy for

the reason why he would write that false information down, Defendant did not provide any

explanation.

        58.    No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Lopez regarding overtime and wages under the FLSA and NYLL.

        59.    Defendants did not provide Plaintiff Lopez an accurate statement of wages, as

required by NYLL 195(3).

      60.      Defendants did not give any notice to Plaintiff Lopez, in English and in Spanish

(Plaintiff Lopez’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                     Plaintiff Ramon Bautista Ruiz




                                                  - 10 -
          Case 1:18-cv-10022-KHP Document 1 Filed 10/30/18 Page 11 of 26



         61.   Plaintiff Bautista has been employed by Defendants from approximately March 2014

until on or about the present date.

         62.   Defendants have employed Plaintiff Bautista as a salad preparer and ostensibly

employed him as a delivery worker.

         63.   However, while ostensibly employed as a delivery worker, Plaintiff Bautista was also

required to spend a significant portion of his work day performing the non-tipped duties described

above.

         64.   Although Plaintiff Bautista was ostensibly employed as a delivery worker, he spent

over 20% of each day performing non-tipped work throughout his employment with Defendants.

         65.   Plaintiff Bautista has regularly handled goods in interstate commerce, such as food

and other supplies produced outside the State of New York.

         66.   Plaintiff Bautista’s work duties have required neither discretion nor independent

judgment.

         67.   Throughout his employment with Defendants, Plaintiff Bautista has regularly worked

in excess of 40 hours per week.

         68.   From approximately March 2014 until on or about December 2014, Plaintiff Bautista

worked as a delivery worker from approximately 6:00 a.m. until on or about 5:00 p.m., 6 days a

week (typically 66 hours per week).

         69.   From approximately January 2015 until on or about December 2016, Plaintiff

Bautista worked as a salad preparer from approximately 6:00 a.m. until on or about 4:00 p.m., 6

days a week (typically 60 hours per week).




                                                - 11 -
         Case 1:18-cv-10022-KHP Document 1 Filed 10/30/18 Page 12 of 26



        70.   From approximately January 2017 until the present date, Plaintiff Bautista has

worked as a salad preparer from approximately 6:00 a.m. until on or about 3:00 p.m., 6 days a

week (typically 54 hours per week).

        71.   From approximately March 2014 until on or about August 2018, Defendants paid

Plaintiff Bautista his wages by personal check.

        72.   From approximately September 2018 until the present date, Defendants have paid

Plaintiff Bautista his wages in cash.

        73.   From approximately March 2014 until on or about December 2014, Defendants paid

Plaintiff Bautista a fixed salary of $280 per week.

        74.   From approximately January 2015 until on or about December 2017, Defendants paid

Plaintiff Bautista a fixed salary of $600 per week.

        75.   From approximately January 2018 until the present date, Defendants have paid

Plaintiff Bautista a fixed salary of $670 per week.

        76.   Defendants have never granted Plaintiff Bautista any breaks or meal periods of any

kind.

        77.   Plaintiff Bautista was never notified by Defendants that his tips were being included

as an offset for wages.

        78.   Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Bautista’s wages.

        79.   Plaintiff Bautista has not been required to keep track of his time, nor to his

knowledge, have the Defendants utilize any time tracking device such as punch cards, that

accurately reflects his actual hours worked.




                                               - 12 -
         Case 1:18-cv-10022-KHP Document 1 Filed 10/30/18 Page 13 of 26



       80.   Defendants have required Plaintiff Bautista to sign a document, containing only his

name and the amount of money received, in order to release his weekly pay.

       81.   No notification, either in the form of posted notices or other means, has ever been

given to Plaintiff Bautista regarding overtime and wages under the FLSA and NYLL.

       82.   Defendants have never provided Plaintiff Bautista an accurate statement of wages, as

required by NYLL 195(3).

      83.    In fact, Defendants have adjusted Plaintiff Bautista’s paystubs so that they reflect

inaccurate wages and hours worked.

      84.    Defendants have never given any notice to Plaintiff Bautista, in English and in

Spanish (Plaintiff Bautista’s primary language), of his rate of pay, employer’s regular pay day, and

such other information as required by NYLL §195(1).

      85.    Defendants required Plaintiff Bautista to purchase “tools of the trade” with his own

funds—including a bicycle, a helmet, bicycle maintenance and repairs, a lock and chain.

                            Defendants’ General Employment Practices

      86.    At all times relevant to this Complaint, Defendants have maintained a policy and

practice of requiring Plaintiffs (and all similarly situated employees) to work in excess of 40 hours

a week without paying them appropriate minimum wage, spread of hours pay, and overtime

compensation as required by federal and state laws.

      87.    Plaintiffs have been victims of Defendants’ common policy and practices which

violate their rights under the FLSA and New York Labor Law by, inter alia, not paying them the

wages they have been owed for the hours they have worked.

      88.    Defendants required Plaintiff Bautista and all other delivery worker to perform

general non-tipped tasks in addition to their primary duties as delivery worker.



                                                - 13 -
         Case 1:18-cv-10022-KHP Document 1 Filed 10/30/18 Page 14 of 26



      89.    Plaintiff Bautista and all similarly situated employees, ostensibly were employed as

tipped employees by Defendants, although their actual duties included a significant amount of time

spent performing the non-tipped duties outlined above.

      90.    Plaintiff Bautista’s duties were not incidental to his occupation as a tipped worker,

but instead constituted entirely unrelated general deli work with duties, including the non-tipped

duties described above.

      91.    Plaintiff Bautista and all other tipped workers were paid at a rate that was below the

tipped-credit rate

      92.    However, under state law, Defendants were not entitled to a tip credit because the

tipped workers’ and Plaintiff Bautista’s non-tipped duties exceeded 20% of each workday (or 2

hours a day, whichever is less) (12 N.Y.C.R.R. § 146).

      93.    New York State regulations provide that an employee cannot be classified as a tipped

employee on any day in which he or she has been assigned to work in an occupation in which tips

are not customarily received. (12 N.Y.C.R.R. §§137-3.3 and 137-3.4). Similarly, under federal

regulation 29 C.F.R. §531.56(e), an employer may not take a tip credit for any employee time if

that time is devoted to a non-tipped occupation.

      94.    In violation of federal and state law as codified above, Defendants classified Plaintiff

Bautista and other tipped workers as tipped employees, and paid them at a rate that is below the

tip-credit rate, when they should have classified them as non-tipped employees and paid them at

the minimum wage rate.

      95.    Defendants failed to inform Plaintiff Bautista who received tips that Defendants

intended to take a deduction against Plaintiff Bautista’s earned wages for tip income, as required

by the NYLL before any deduction may be taken.



                                               - 14 -
          Case 1:18-cv-10022-KHP Document 1 Filed 10/30/18 Page 15 of 26



        96.    Defendants failed to inform Plaintiff Bautista who received tips, that his tips were

being credited towards the payment of the minimum wage.

        97.    Defendants failed to maintain a record of tips earned by Plaintiff Bautista who

worked as a delivery worker for the tips he received.

        98.    Defendants have willfully disregarded and purposefully evaded recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

        99.    In order to release their weekly pay Defendants have required Plaintiffs to sign a

document the contents of which they have not been allowed to review in detail, or that only

contained only their names and the amount of money they received. In any case, Plaintiffs have

not been allowed to keep a copy of those documents.

        100.   Furthermore, Defendants required Plaintiff Lopez to sign a notebook that reflected

inaccurate or false hours worked and a false amount of tips received for any given day.

        101.   Defendants have paid Plaintiffs their wages by company or personal check and in

cash.

        102.   Defendants have failed to post at the workplace, or otherwise provide to employees,

the required postings or notices to employees regarding the applicable wage and hour requirements

of the FLSA and NYLL.

        103.   Upon information and belief, these practices by Defendants have been done willfully

to disguise the actual number of hours Plaintiffs (and similarly situated individuals) have worked,

and to avoid paying Plaintiffs properly for their full hours worked.




                                                - 15 -
           Case 1:18-cv-10022-KHP Document 1 Filed 10/30/18 Page 16 of 26



      104.    Defendants have engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA

and NYLL.

      105.    Defendants’ unlawful conduct is intentional, willful, in bad faith, and has caused

significant damages to Plaintiffs and other similarly situated former workers.

      106.    Defendants have failed to provide Plaintiffs and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the

number of regular hours worked; and the number of overtime hours worked, as required by NYLL

§195(3).

      107.    Defendants have failed to provide Plaintiffs and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid

by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as

part of the minimum wage, including tip, meal, or lodging allowances; the regular pay day

designated by the employer; the name of the employer; any “doing business as” names used by the

employer; the physical address of the employer's main office or principal place of business, and a

mailing address if different; and the telephone number of the employer, as required by New York

Labor Law §195(1).

                          FLSA COLLECTIVE ACTION CLAIMS



                                               - 16 -
         Case 1:18-cv-10022-KHP Document 1 Filed 10/30/18 Page 17 of 26



      108.    Plaintiffs bring their FLSA minimum wage, overtime compensation, and liquidated

damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on

behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or were

employed by Defendants or any of them, on or after the date that is three years before the filing of

the complaint in this case (the “FLSA Class Period”).

      109.    At all relevant times, Plaintiffs and other members of the FLSA Class have been

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime

pay at a one and one-half their regular rates for work in excess of forty (40) hours per workweek

under the FLSA, and willfully failing to keep records as required under the FLSA.

      110.    The claims of Plaintiffs stated herein are similar to those of the other employees.

                                  FIRST CAUSE OF ACTION

         VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      111.    Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      112.    At all times relevant to this action, Defendants have been Plaintiffs’ employers within

the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants have had the power

to hire and fire Plaintiffs (and the FLSA Class Members), controlled the terms and conditions of

their employment, and determined the rate and method of any compensation in exchange for their

employment.

      113.    At all times relevant to this action, Defendants have been engaged in commerce or in

an industry or activity affecting commerce.




                                                - 17 -
         Case 1:18-cv-10022-KHP Document 1 Filed 10/30/18 Page 18 of 26



      114.   Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       115. Defendants have failed to pay Plaintiffs (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      116.   Defendants’ failure to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate is willful within the meaning of 29 U.S.C. § 255(a).

      117.   Plaintiffs (and the FLSA Class members) have been damaged in an amount to be

determined at trial.

                                SECOND CAUSE OF ACTION

             VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      118.   Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      119.   Defendants, in violation of 29 U.S.C. § 207(a)(1), have failed to pay Plaintiffs (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      120.   Defendants’ failure to pay Plaintiffs (and the FLSA Class members), overtime

compensation has been willful within the meaning of 29 U.S.C. § 255(a).

      121.   Plaintiffs (and the FLSA Class members) have been damaged in an amount to be

determined at trial.

                                 THIRD CAUSE OF ACTION

                VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      122.   Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      123.   A all times relevant to this action, Defendants have been Plaintiffs’ employers within

the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants have had the power to hire and fire



                                               - 18 -
         Case 1:18-cv-10022-KHP Document 1 Filed 10/30/18 Page 19 of 26



Plaintiffs, controlled the terms and conditions of their employment, and determined the rates and

methods of any compensation in exchange for their employment.

      124.   Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, have paid Plaintiffs less than the minimum wage.

      125.   Defendants’ failure to pay Plaintiffs the minimum wage is willful within the meaning

of N.Y. Lab. Law § 663.

      126.   Plaintiffs have been damaged in an amount to be determined at trial.

                                FOURTH CAUSE OF ACTION

                     VIOLATION OF THE OVERTIME PROVISIONS

                        OF THE NEW YORK STATE LABOR LAW

      127.   Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      128.   Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, have failed to pay Plaintiffs overtime compensation

at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.

      129.   Defendants’ failure to pay Plaintiffs overtime compensation is willful within the

meaning of N.Y. Lab. Law § 663.

      130.   Plaintiffs have been damaged in an amount to be determined at trial.

                                 FIFTH CAUSE OF ACTION

               VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                   OF THE NEW YORK COMMISSIONER OF LABOR

      131.   Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.




                                               - 19 -
           Case 1:18-cv-10022-KHP Document 1 Filed 10/30/18 Page 20 of 26



      132.    Defendants have failed to pay Plaintiffs one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiffs’ spread of hours has exceeded ten

hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      133.    Defendants’ failure to pay Plaintiffs an additional hour’s pay for each day Plaintiffs’

spread of hours exceeded ten hours is willful within the meaning of NYLL § 663.

      134.    Plaintiffs have been damaged in an amount to be determined at trial.

                                  SIXTH CAUSE OF ACTION

                 VIOLATION OF THE NOTICE AND RECORDKEEPING

                   REQUIREMENTS OF THE NEW YORK LABOR LAW

      135.    Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      136.    Defendants have failed to provide Plaintiffs with a written notice, in English and in

Spanish (Plaintiffs’ primary language), containing: the rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any,

claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay

day designated by the employer; the name of the employer; any “doing business as" names used

by the employer; the physical address of the employer's main office or principal place of business,

and a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      137.    Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                SEVENTH CAUSE OF ACTION

                VIOLATION OF THE WAGE STATEMENT PROVISIONS

                              OF THE NEW YORK LABOR LAW



                                                - 20 -
          Case 1:18-cv-10022-KHP Document 1 Filed 10/30/18 Page 21 of 26



      138.   Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      139.   With each payment of wages, Defendants have failed to provide Plaintiffs with an

accurate statement listing each of the following: the dates of work covered by that payment of

wages; name of employee; name of employer; address and phone number of employer; rate or

rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the

number of regular hours worked; and the number of overtime hours worked, as required by NYLL

195(3).

      140.   Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                EIGHTH CAUSE OF ACTION

                           RECOVERY OF EQUIPMENT COSTS

      141.   Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      142.   Defendants have required Plaintiffs to pay, without reimbursement, the costs and

expenses for purchasing and maintaining equipment and “tools of the trade” required to perform

their jobs, further reducing their wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a);

29 C.F.R. § 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      143.   Plaintiffs have been damaged in an amount to be determined at trial.

                                 NINTH CAUSE OF ACTION

                VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                             OF THE NEW YORK LABOR LAW

      144.   Plaintiffs repeat and reallege all paragraphs above as though set forth fully herein.



                                               - 21 -
          Case 1:18-cv-10022-KHP Document 1 Filed 10/30/18 Page 22 of 26



        145.   Defendants have not paid Plaintiffs on a regular weekly basis, in violation of NYLL

§191.

        146.   Defendants are liable to each Plaintiff in an amount to be determined at trial.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

Defendants by:

         (a)    Designating this action as a collective action and authorizing prompt issuance of

notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

this action;

         (b)    Declaring that Defendants have violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

         (c)    Declaring that Defendants have violated the overtime wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

         (d)    Declaring that Defendants have violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiffs’ and the FLSA Class

members’ compensation, hours, wages, and any deductions or credits taken against wages;

         (e)    Declaring that Defendants’ violations of the provisions of the FLSA are willful as

to Plaintiffs and the FLSA Class members;

         (f)    Awarding Plaintiffs and the FLSA Class members damages for the amount of

unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

         (g)    Awarding Plaintiffs and the FLSA Class members liquidated damages in an amount



                                                 - 22 -
         Case 1:18-cv-10022-KHP Document 1 Filed 10/30/18 Page 23 of 26



equal to 100% of their damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

       (h)     Declaring that Defendants have violated the minimum wage provisions of, and

rules and orders promulgated under, the NYLL as to Plaintiffs;

       (i)     Declaring that Defendants have violated the overtime wage provisions of, and rules

and orders promulgated under, the NYLL as to Plaintiffs;

       (j)     Declaring that Defendants have violated the spread-of-hours requirements of the

NYLL and supporting regulations as to Plaintiffs;

       (k)     Declaring that Defendants have violated the timely payment provisions of the

NYLL as to Plaintiffs;

       (l)     Declaring that Defendants have violated the notice and recordkeeping requirements

of the NYLL with respect to Plaintiffs’ compensation, hours, wages and any deductions or credits

taken against wages;

       (m)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order are willful as to Plaintiffs;

       (n)     Awarding Plaintiffs damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

       (o)     Awarding Plaintiffs damages for Defendants’ violation of the NYLL notice and

recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (p)     Awarding Plaintiffs liquidated damages in an amount equal to one hundred percent

(100%) of the total amount of minimum wage, overtime compensation, and spread of hours pay



                                                 - 23 -
         Case 1:18-cv-10022-KHP Document 1 Filed 10/30/18 Page 24 of 26



shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

       (q)     Awarding Plaintiffs and the FLSA Class members pre-judgment and post-judgment

interest as applicable;

       (r)      Awarding Plaintiffs and the FLSA Class members the expenses incurred in this

action, including costs and attorneys’ fees;

       (s)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (t)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

Plaintiffs demand a trial by jury on all issues triable by a jury.

Dated: New York, New York
       October 30, 2018
                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiffs




                                                - 24 -
Case 1:18-cv-10022-KHP Document 1 Filed 10/30/18 Page 25 of 26
Case 1:18-cv-10022-KHP Document 1 Filed 10/30/18 Page 26 of 26
